Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are'not binding precedent in this circuit.
PER CURIAM:
Mamadou B. Diallo appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2006) petition without prejudice for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See 8 U.S.C. § 1252(a)(5) (2006) (providing that “[njotwithstanding any other provision of law ..., including section 2241 of title 28, ... a petition for review filed with an appropriate court of appeals ... shall be the sole and exclusive means for judicial review of an order of removal entered or issued under any provision of this Act”). We deny the pending motion for a transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.